Citation Nr: 0811067	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
December 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that assigned a 50 percent 
disability rating for PTSD, after granting service connection 
for the same.  The veteran appealed the assigned rating.  
Thereafter, by a rating action dated in February 2003, the RO 
increased the veteran's disability evaluation to 100 percent, 
effective December 23, 2002.  The veteran continued his 
appeal with respect to the assigned disability rating for the 
period prior to December 23, 2002.  

In April 2006, the veteran's claim was remanded by the Board 
in order to obtain records from the Social Security 
Administration (SSA).  That action was completed, and the 
veteran's claim is once again before the Board for 
adjudication.


FINDING OF FACT

For the period prior to December 23, 2002, the veteran's PTSD 
was best characterized by total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
for the period prior to December 23, 2002 have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a staged rating is warranted.


Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet.App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  In Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

As discussed above, the veteran's PTSD is evaluated as 50 
percent disabling for the period prior to December 23, 2002.  
Under this schedule, a 50 percent rating is provided for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

The veteran's representative alleges, in his January 2004 
statement, that a VA Progress Note from October 22, 2001 
provides sufficient evidence to warrant a rating in excess of 
50 percent for PTSD for the period prior to December 23, 
2002.  According to the report, authored by a clinical 
psychologist, the veteran stated that his PTSD symptoms had 
become much worse.  The veteran's history included symptoms 
such as sleep disturbance, nightmares, intrusive thoughts, 
severe anxiety, depression, irritability, and anger periods, 
avoidance and isolation, flashbacks, hallucinations, 
diminished interest in significant activities, 
hypervigilance, and exaggerated startle response.  According 
to the veteran, he was able to work part-time, but only 
because he had an understanding boss.  The veteran noted that 
he had acted out thoughts of harm to others on and off the 
job.

According to the examiner, the veteran was oriented to 
person, place, and time.  His mood was serious to somber.  
However, the veteran's memory, concentration, comprehension, 
and at times his judgment, were affected by his PTSD 
symptoms.  Ultimately, the examiner assigned a GAF score of 
41, indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  The examiner also noted 
that the veteran would be unable to work much longer due to 
the severity of his PTSD symptoms.  

Following a July 2002 VA examination, the examiner noted the 
symptoms discussed above, in conjunction with periodic 
suicidal thoughts.  He also reported that he had homicidal 
thoughts in the past when confronted, but denied current 
homicidal ideation.  Although married for more than 33 years, 
the veteran reported severe social isolation.  The examiner 
assigned a GAF score of 45, once again indicative of serious 
PTSD symptoms.  It was noted that his social adaptability was 
severely impaired.  The examiner similarly indicated that the 
veteran's efficiency in an industrial setting was severely 
impaired due to his problem with irritability, 
hypervigilance, and decreased concentration.

An August 2002 report from the Social Security Administration 
(SSA) included the finding that the veteran could only 
maintain and attention to task for a period lasting less than 
two hours.  The SSA examiner also observed that the veteran 
would require an extraordinary amount of structure, guidance, 
and patience from supervisors and co-workers to work on 
tasks.  He indicated that the veteran's symptoms were severe 
enough to preclude performance of even simple repetitive work 
activities.  The veteran was found to be disabled, due to the 
symptoms of his PTSD, from June 2002.

In a November 2002 report from the same examiner who authored 
the October 2001 Progress Note, the examiner stated:

It is our professional clinical judgment that the 
combat veteran continues to suffer from his service 
connected Post Traumatic Stress Disorder, chronic 
and severe.  IT IS IMPERATIVE THAT THE VETERAN NOT 
RETURN TO WORK, AND THAT HE CONTINUE HIS MEDICAL 
ABSENCE, DUE TO THE SEVERITY OF SYMPTOMS OF THIS 
DISORDER.  His behavior, emotions, and cognitions 
are unreliable and unpredictable due to this 
condition.  To require this man to work would 
increase the probability of harm to self, and 
others.  THIS IS IN EFFECT FOR AN INDEFINITE PERIOD 
OF TIME. [Emphasis in original.]

The Board finds that the criteria for a total schedular 
rating were met or nearly approximated from the period prior 
to December 23, 2002.  The veteran's GAF scores have been 
placed at 41 and 45, and such scores are generally indicative 
of serious impairment in social, occupational, or school 
functioning, to include the inability to keep a job.  The 
relevant treatment records and examination reports 
consistently describe the veteran as having severe problems 
with his memory, concentration, comprehension, and, at times, 
judgment.  The evidence also establishes that the veteran's 
PTSD has essentially rendered him unemployable since his 
claim for service connection in August 2001.  The Board 
acknowledges that the veteran worked part-time up until June 
12, 2002.  That employment appears to have been tenuous at 
best.  Indeed, even with having a very understanding 
employer, the October 2001 progress note question whether the 
veteran was capable of maintaining employment much longer.  
The Board will liberally construe the above evidence and 
finds that veteran's PTSD resulted in an inability to 
maintain or retain employment.  

Further, while the veteran has not exhibited all of the 
symptoms listed in the schedular criteria for a 100 percent 
rating, outpatient records and VA examination reports show he 
endorsed symptoms of severe sleep difficulty, paranoid 
thoughts, persecutory ideations (delusions), irritability and 
anger outbursts, poor impulse control, and near constant 
depression.  The veteran's symptoms, for the period since 
December 23, 2002, more closely approximate the criteria for 
a 100 percent schedular evaluation, when doubt is resolved in 
his favor.  38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

Entitlement to an initial rating of 100 percent for PTSD for 
the period prior to December 23, 2002 is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


